EXHIBIT15.1 May 4, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Registration Statements on Form S-3 (No. 333-64886) and on Form S-8 (No. 333-47192) Commissioners: We are aware that our report dated May 4, 2007 on our review of interim financial information of AllianceBernstein L.P. (the “Company”) for the three monthperiods ended March 31, 2007 and March 31, 2006 and included in the Company's quarterly report on Form 10-Q for the quarter ended March 31, 2007 is incorporated by reference in its Registration Statements referred to above. Very truly yours, /s/ PricewaterhouseCoopers LLP New York, New York
